DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to methods and apparatus for a user equipment (UE) generating a scheduling request (SR) for a set of data for an uplink transmission from the UE to a base station. The UE may determine whether the SR for the set of data is associated with a grant-free configuration for the UE. The grant-free configuration may indicate a set of time- frequency resources that the UE may use to transmit the set of data. The UE may transmit to the base station an indication of whether the SR is associated with the grant-free configuration. If the SR is associated with a grant-free configuration for the UE, the UE may use the corresponding resources to transmit the set of data to the base station, and the base station may then decode the data based on having received the indication of the resources by way of the grant-free configuration. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1, 3-6, 9-18, 20-23 and 25-30 (renumbering as 1-25 respectively) are allowed.

Regarding claims 1, 12, 23 and 27, the closest prior arts:
Hooli et al (US20120182977A1) discloses methods and apparatus for 
receiving, from a base station, signaling that configures a user equipment (UE) with a set of grant-free configurations (par 0078-0082), 
selecting, by the UE, one or more grant-free configurations from the set of grant-free configurations based at least in part on the received signaling (par 0078); 
transmitting, to the base station, the SR, the SR associated with a grant-free configuration of the selected one or more grant-free configurations (par 0104-0105).

Zhang et al (US20180288746A1, Priority Date: Nov 17, 2017) discloses methods and apparatus for 
receiving, from a base station, signaling that configures a user equipment (UE) with a set of grant-free configurations (par 0121), wherein each grant-free configuration of the set of grant-free configurations is associated with a respective grant-free index, each respective grant-free index indicating a respective grant-free configuration of the set of grant-free configurations (par 0121 and 0138);
generating a scheduling request (SR) for a set of data for an uplink transmission from the UE to the base station based at least in part on the selected one or more grant-free configurations (par 0088, 0113); and 
transmitting, to the base station, the SR, the SR associated with a grant-free configuration of the selected one or more grant-free configurations (par 0088, 0113, 0121 and 0138), wherein the SR comprises the respective grant-free index that indicates the grant-free configuration for the uplink transmission (par 0090, 0113, 0138). 

Xiong et al (US 20210136827 A1, Foreign CN 201810444554.9 Priority Date: May 10 , 2018) discloses methods and apparatus for wherein each grant-free configuration of the set of grant-free configurations indicates a respective set of resources for grant-free transmissions and is associated with a respective grant-free index, each respective grant-free index indicating a respective grant-free configuration of the set of grant-free configurations (par 0071).
Lee et al (US20180124824A1) discloses methods and apparatus for transmitting, to the base station, the SR, the SR associated with a grant-free configuration of the selected one or more grant-free configurations, wherein the SR comprises the respective grant-free index that indicates the grant-free configuration, the grant-free configuration indicating the respective resource for the uplink transmission (fig. 27C and 30, par 0007, 0009, 0013-0014, 0208, 0211, 0235, 0272-0274, 0318).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting, to the base station, the SR, the SR associated with a grant-free configuration of the selected one or more grant-free configurations, wherein the SR comprises the respective grant-free index that indicates the grant-free configuration, the grant-free configuration indicating the respective set of resources for the uplink transmission” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, from the UE, a scheduling request (SR) associated with an uplink transmission from the UE to the base station, the SR associated with a grant-free configuration of one or more grant-free configurations of the set of grant-free configurations, wherein the SR comprises the respective grant-free index that indicates the grant-free configuration, the grant-free configuration indicating the respective set of resources for the uplink transmission” as recited in claim 12.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmit, to the base station, the SR, the SR associated with the grant-free configuration of the selected one or more grant-free configurations, wherein the SR comprises the respective grant-free index that indicates the grant-free Page 5 of 15Application. No. 16/408,421PATENTconfiguration, the grant-free configuration indicating the respective set of resources for the uplink transmission” as recited in claim 23.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receive, from the UE, a scheduling request (SR) associated with an uplink transmission from the UE to the base station, the SR associated with a grant-free configuration of one or more grant-free configurations selected by the UE from the set of grant-free configurations, wherein the SR comprises the respective grant-free index that indicates the grant-free configuration, the grant-free configuration indicating the respective set of resources for the uplink transmission” as recited in claim 27.

Claims 1, 12, 23 and 27 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 3-6, 9-11, 13-18, 20-22, 25-26 and 28-30 are allowed by virtue of their dependency on claims 1, 12, 23 and 27 respectively.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473